               Case 19-12052-AJC       Doc 282    Filed 02/15/21   Page 1 of 31




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov


In re:
 JUDAH M. BURSTYN,                                Case No. 19-12052-AJC
                                                  Chapter 7
          Debtor.
 ______________________________________/

MARCIA T. DUNN, not individually but as
Chapter 7 Trustee of the estate of the Debtor,    Adv. Case No. __________

         Plaintiff,
v.

YUDAMAS OLIVARES, an individual;
PRIME REALTY INVESTORS CORP.,
a dissolved Florida corporation; MALIBU
PROPERTIES MANAGEMENT LLC,
a dissolved Florida limited liablity company;
PRIME REALTY INVESTORS LLC, a
dissolved Florida limited liability company;
15330 NE 10, LLC, a dissolved Florida limited
liability company; JUDAH M. BURSTYN,
an individual; DAVID A. BURSTYN, an individual;
and BRADLEY KEITH BURSTYN, an individual,

      Defendants.
_________________________________________/

                                         COMPLAINT

         Plaintiff, MARCIA T. DUNN, in her capacity as the duly appointed Chapter 7 trustee of

the bankruptcy estate of JUDAH M. BURSTYN, in the above-captioned main case (the “Trustee”

or “Plaintiff”), by and through undersigned counsel, brings this Complaint against Defendants,

YUDAMAS OLIVARES, and individual (“Olivares”); PRIME REALTY INVESTORS CORP.,

a dissolved Florida corporation (“Prime Corp.”); MALIBU PROPERTIES MANAGEMENT

LLC, a dissolved Florida limited liability company (“Malibu”); PRIME REALTY INVESTORS
             Case 19-12052-AJC         Doc 282     Filed 02/15/21     Page 2 of 31




LLC, a dissolved Florida limited liability company (“Prime LLC”); 15330 NE 10, LLC (“15330”);

JUDAH M. BURSTYN, an individual (the “Debtor”); DAVID A. BURSTYN, an individual (“D.

Burstyn”); and BRADLEY KEITH BURSTYN, an individual (“B. Burstyn”) (collectively, the

“Defendants”) and in support thereof alleges as follows:

                                  JURISDICTION & VENUE

       1.      This is an adversary proceeding brought by the Trustee against Defendants (i) to

avoid and recover fraudulent transfers pursuant to 11 U.S.C. §§ 544, 548, 549, and 550; and Fla.

Stat. §§ 726.105(1)(a), 726.105(1)(b), 726.106(1), and 726.108(1)(a); (ii) for declaratory

judgment; and (iii) for other relief under applicable non-bankruptcy federal and state law.

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 157(a)-(b) and

1334(b) and Fed. R. Bankr. P. 7001.

       3.      Venue is proper herein pursuant to 28 U.S.C. §§ 1408 and 1409(a).

       4.      This is a core proceeding for which this Court is authorized to hear and determine

all matters and enter final judgment in accordance with 28 U.S.C. § 157(b)(2)(A), (E), (H) and

(O).

       5.      All conditions precedent to the filing of this Adversary Proceeding have been

performed, have occurred, have been waived, or have otherwise been excused.

                                            PARTIES

       6.      Plaintiff, MARCIA T. DUNN, is the duly appointed Trustee in the underlying

Chapter 7 bankruptcy proceeding and authorized to bring this action. This action is brought solely

in Ms. Dunn’s capacity as Trustee of the Debtor’s bankruptcy estate in the Main Case (the

“Estate”).




                                           Page 2 of 31
              Case 19-12052-AJC         Doc 282     Filed 02/15/21      Page 3 of 31




       7.      Defendant, YUDAMAS OLIVARES, is an individual residing in Miami-Dade

County, Florida subject to the personal jurisdiction of this Court, and otherwise sui juris.

       8.      Olivares is the former fiancé of the Debtor.

       9.      Defendant, PRIME REALTY INVESTORS CORP., is a dissolved Florida

corporation transacting business in the State of Florida with its principal place of business in

Miami-Dade County, Florida.

       10.     Defendant, MALIBU PROPERTIES MANAGEMENT LLC, is a dissolved Florida

limited liability company transacting business in the State of Florida with its principal place of

business in Miami-Dade County, Florida.

       11.     Defendant, PRIME REALTY INVESTORS LLC, is a dissolved Florida limited

liability company transacting business in the State of Florida with its principal place of business

in Miami-Dade County, Florida.

       12.     Defendant, 15330 NE 10, LLC, is a dissolved Florida limited liability company

transacting business in the State of Florida with its principal place of business in Miami-Dade

County.

       13.     Together, Prime Corp., Malibu, Prime LLC, and 15330 shall hereinafter be referred

to as the “Alter Ego Entities”.

       14.     Defendant, JUDAH M. BURSTYN, is an individual residing in Miami-Dade

County, Florida subject to the personal jurisdiction of this Court, and otherwise sui juris.

       15.     Judah Burstyn is the Debtor in the above-captioned bankruptcy case.

       16.     Defendant, DAVID A. BURSTYN, is an individual residing in Miami-Dade

County, Florida subject to the personal jurisdiction of this Court, and otherwise sui juris.




                                            Page 3 of 31
              Case 19-12052-AJC          Doc 282        Filed 02/15/21   Page 4 of 31




        17.     Defendant, BRADLEY KEITH BURSTYN, is an individual who has operated,

conducted, engaged in, or carried on a business or business venture in the State of Florida, or has

engaged in substantial and not isolated activity within the State of Florida, and is otherwise sui

juris and subject to the jurisdiction of this Court.

                     BACKGROUND AND GENERAL ALLEGATIONS

    A. The Debtor’s Bankruptcy Filing

        18.     The Debtor has an extensive professional background in real estate investment and

development, with decades of experience in both residential and commercial projects, including

distressed acquisitions at foreclosure sales.

        19.     On February 15, 2019 (the “Petition Date”), the Debtor commenced the instant

bankruptcy case with the filing of a voluntary petition under Chapter 13, Title 11 of the United

States Bankruptcy Code.

        20.     On April 27, 2019, the Debtor filed a Notice of Voluntary Conversion to Chapter 7

[D.E. 22], and an Order Upon Conversion of Case Under to Chapter 7 by the Debtor was entered

by the Court on April 29, 2019 [D.E. 23].

        21.     The Debtor’s initial Schedule “A/B”, Line 1.3, lists the Debtor’s ownership, inter

alia, in a piece of real property located at 8212 N.W. 201st Street, Hialeah, FL 33015 (the “Marbella

Property”), with a scheduled value of $450,000.00 [D.E. 29].

        22.     Debtor’s Schedule “A/B” notes that the Marbella Property is in the possession of

the Debtor’s former fiancé, Olivares, and lists Olivares as owning half of the Marbella Property

[D.E. 29].

        23.     The Debtor’s Amended Schedule “A/B”, Line 30, further lists $120,000 owed to

the Debtor by his “Ex-Girlfriend”, Olivares [D.E. 58].



                                                Page 4 of 31
              Case 19-12052-AJC         Doc 282      Filed 02/15/21      Page 5 of 31




       24.     The Trustee took the 2004 examination of the Debtor on October 16, 2019.

       25.     The Debtor’s testimony and documents obtained by the Trustee throughout her

investigation revealed fraudulent transfers to Olivares.

    B. The Debtor’s Operation of Prime Corp. as an Alter Ego Entity

       26.     At all times relevant to the transfers described herein, the Debtor was sole owner,

director, and officer of Prime Corp., a real estate brokerage entity.

       27.     Prime Corp. was incorporated on October 27, 1993, 1 with the Debtor listed as the

officer and director on all annual reports filed with the Florida Division of Corporations.

       28.     On the Debtor’s Amended Schedule “A/B”, the Debtor listed a 100% ownership

interest in Prime Corp. [D.E. 58].

       29.     At all times relevant to the transfers described herein, the Debtor dominated and

controlled Prime Corp.

       30.     At all times relevant to the transfers described herein, the Debtor failed to follow

corporate formalities with respect to Prime Corp.

       31.     From the Trustee’s investigation into the Debtor’s books and records, Prime Corp.

failed to keep or maintain and separate corporate records in any form.

       32.     Further, the Trustee’s investigation has revealed that the Debtor commingled

corporate and personal affairs with respect to Prime Corp.

       33.     By way of example, and not limitation, the Debtor routinely paid a credit card held

in the name of Prime Corp. by using funds from his personal bank account, and also deposited




1
 Prime Corp. was administratively dissolved in 2018. However, the Debtor incorporated Prime
Realty Investors Corp. again on April 9, 2019, with the Debtor listed as the sole officer and director
of the entity. Prime Corp. was again administratively dissolved in 2020.
                                            Page 5 of 31
               Case 19-12052-AJC        Doc 282      Filed 02/15/21     Page 6 of 31




monies owed either to the Debtor or his unrelated entities (e.g., rents collected) into a bank account

held in the name of Prime Corp.

         34.    In doing so, the Debtor completely disregarded any corporate form with respect to

Prime Corp. and used the entity interchangeably with his own, unrelated personal and other

business affairs.

      C. The Debtor’s Operation of Malibu as an Alter Ego Entity

         35.    At all times relevant to the transfers described herein, the Debtor was the sole

owner, sole director, and sole officer of Malibu.

         36.    Malibu was incorporated on March 3, 2014, 2 with the Debtor listed as the sole

officer and director on all annual reports filed with the Florida Division of Corporations.

         37.    At all times relevant to the transfers described herein, the Debtor dominated and

controlled Malibu.

         38.    At all times relevant to the transfers described herein, the Debtor failed to follow

corporate formalities with respect to Malibu.

         39.    From the Trustee’s investigation into the Debtor’s books and records, Malibu failed

to keep or maintain and separate corporate records in any form.

         40.    Further, the Trustee’s investigation has revealed that the Debtor commingled

corporate and personal affairs with respect to Malibu.

         41.    By way of example, and not limitation, the Debtor routinely paid various credit

cards held in his individual name by using funds held in a bank account titled in the name of

Malibu, and also routinely deposited monies related either to the Debtor’s personal affairs or his




2
    Malibu was administratively dissolved on September 22, 2017.
                                            Page 6 of 31
                 Case 19-12052-AJC        Doc 282     Filed 02/15/21     Page 7 of 31




unrelated entities (e.g., loan proceeds and sale proceeds) into a bank account held in the name of

Malibu.

           42.    In doing so, the Debtor completely disregarded any corporate form with respect to

Malibu and used the entity interchangeably with his own, unrelated personal and other business

affairs.

      D. The Debtor’s Operation of Prime LLC as an Alter Ego Entity

           43.    At all times relevant to the transfers described herein, the Debtor was sole owner,

director, and officer of Prime LLC.

           44.    Prime LLC was incorporated on December 27, 2013, 3 with the Debtor listed as the

sole officer and director on all documents filed with the Florida Division of Corporations.

           45.    At all times relevant to the transfers described herein, the Debtor dominated and

controlled Prime LLC.

           46.    At all times relevant to the transfers described herein, the Debtor failed to follow

corporate formalities with respect to Prime LLC.

           47.    From the Trustee’s investigation into the Debtor’s books and records, Prime LLC

failed to keep or maintain and separate corporate records in any form.

           48.    Further, the Trustee’s investigation has revealed that the Debtor commingled

corporate and personal affairs with respect to Prime LLC.

           49.    By way of example, and not limitation, the Debtor routinely transferred monies

held in his personal bank account and in bank accounts held by his unrelated entities into bank

accounts held in the name of Prime LLC.




3
    Prime LLC was administratively dissolved in 2017.
                                              Page 7 of 31
                 Case 19-12052-AJC        Doc 282     Filed 02/15/21     Page 8 of 31




           50.    In doing so, the Debtor completely disregarded any corporate form with respect to

Prime LLC and used the entity interchangeably with his own, unrelated personal and other business

affairs.

      E. The Debtor’s Operation of 15330 as an Alter Ego Entity

           51.    At all times relevant to the transfers described herein, the Debtor was sole owner,

director, and officer of 15330, an entity which was formed to hold real property purchased by the

Debtor.

           52.    15330 was incorporated on January 20, 2009, 4 with the Debtor listed as the sole

officer and director on all documents filed with the Florida Division of Corporations.

           53.    At all times relevant to the transfers described herein, the Debtor dominated and

controlled 15330.

           54.    At all times relevant to the transfers described herein, the Debtor failed to follow

corporate formalities with respect to 15330.

           55.    From the Trustee’s investigation into the Debtor’s books and records, 15330 failed

to keep or maintain and separate corporate records in any form.

           56.    Further, the Trustee’s investigation has revealed that the Debtor commingled

corporate and personal affairs with respect to 15330.

           57.    By way of example, and not limitation, the Trustee’s investigation has revealed that

substantially all of the funds of 15330 are directly traceable to the Debtor through funds held in

his personal accounts, and that the Debtor routinely paid for credit cards held in the name of 15330

by using monies held in his personal bank account.




4
    15330 was administratively dissolved in 2013.
                                              Page 8 of 31
                 Case 19-12052-AJC        Doc 282      Filed 02/15/21     Page 9 of 31




           58.    In doing so, the Debtor completely disregarded any corporate form with respect to

15330 and used the entity interchangeably with his own, unrelated personal and other business

affairs.

    F. The Debtor’s Personal ITF Accounts

           59.    In April 2012, the Debtor opened an individual checking account at Bank of

America ending in x2233 and titled as “Judah Burstyn ITF David A. Burstyn and Bradley Burstyn”

(the “2233 BoA Account”).

           60.    In December 2013, the Debtor opened an individual demand deposit account at

Bank of America ending in x6114 and titled as “Judah Burstyn Special Account” (the “6114 BoA

Account”) (collectively, the 2233 BoA Account and the 6114 BoA Account shall be referred to as

the “ITF Accounts”).

           61.    On the respective signature cards for the ITF Accounts the Debtor marked the

accounts as “individual” and was the sole authorized signatory.

           62.    The Trustee’s investigation has revealed that the ITF Accounts, at all times material

to the transfers described herein, contained only personal funds of the Debtor and were only used

by the Debtor.

           63.    The Trustee asserts that neither D. Burstyn or B. Burstyn had or have any interest

in any funds held in the ITF Accounts, and that the ITF Accounts are solely property of the Debtor.

    G. Acquisition and Transfer of the Marbella Property to Olivares

           64.    In March 2014, Prime Corp. acquired title to the Marbella Property for

consideration of $12,100, as evidenced by the Certificate of Title recorded on March 25, 2014, in

the Official Records of Miami-Dade County, Florida as CFN 2014R0213556. A true and correct

copy of the Certificate of Title is attached hereto as Exhibit A.



                                              Page 9 of 31
             Case 19-12052-AJC          Doc 282    Filed 02/15/21      Page 10 of 31




       65.     Shortly thereafter, Prime Corp. transferred title for the Marbella Property to

Olivares by virtue of a Quit-Claim Deed recorded on April 9, 2014, in the Official Records of

Miami-Dade County, Florida as CFN 2014R0254708. A true and correct copy of the Quit-Claim

Deed is attached hereto as Exhibit B.

       66.     The Quit-Claim Deed transferring title for the Marbella Property to Olivares was

executed by the Debtor as President of Prime Corp.

       67.     The transfer of the Marbella Property was made to or for the benefit of Ms.

Olivares.

       68.     The transfer of the Marbella Property was made by Prime Corp., an entity in which

the Debtor maintained control through his 100% ownership interest and an entity which the Debtor

operated as his mere instrumentality and/or alter ego.

       69.     As such, the transfer of the Marbella Property was a transfer of property that in fact

belonged to the Debtor.

       70.     The Debtor’s books and records do not indicate that Olivares provided the Debtor

with reasonably equivalent value in exchange for the transfer of the Marbella Property.

       71.     The Debtor’s books and records do not indicate that the transfer of the Marbella

Property had a connection with or were related to the business of the Debtor.

   H. Improvements to and Furnishing of the Marbella Property

       72.     Following the Debtor’s transfer of the Marbella Property, the Debtor’s books and

records reflect that the Debtor paid for the following purchases from El Dorado Furniture for

Olivares’ benefit at the Marbella Property:

             a.    Sales Order #0830409EK29 dated 8/31/2014 in the amount of $9,583.43;

             b.    Sales Order #0314709PB28 dated 3/18/2017 in the amount of $6,277.23;



                                           Page 10 of 31
             Case 19-12052-AJC           Doc 282     Filed 02/15/21     Page 11 of 31




              c.      Sales Order #0403709AO25 dated 4/5/2017 in the amount of $2,688.54;

             d.       Sales Order #0403709AO59 dated 4/5/2017 in the amount of $1,908.83;

              e.      Sales Order #0403709AO59A dated 4/5/2017 in the amount of $897.68; and

              f.      Sales Order #0418709HP44 dated 4/24/2017 in the amount of $2,807.63.

       73.         Further, the Debtor’s books and records reflect that, in August 2014, the Debtor

purchased stainless-steel appliances with extended warranties at BrandsMart U.S.A. totaling

$5,924.22 for Olivares’ benefit at the Marbella Property.

       74.      The Debtor’s purchases of furniture and appliances for the Marbella Property shall

collectively be referred to as the “Marbella Furnishings”.

       75.      Upon information and belief, the Debtor, using his personal funds or through funds

of an entity controlled by the Debtor, paid for the furniture and appliances specified herein to the

benefit of Olivares.

       76.      In addition to purchasing furniture and appliances for the Marbella Property, the

Debtor’s books and records reflect that the Debtor paid for substantial improvements and

renovations to the Marbella Property for Olivares’ benefit.

       77.      By way of example, and not limitation, in August 2014, Olivares contracted with

Odissey Enterprises, Inc. for the installation of a swimming pool and spa for the cost of $27,100.00.

       78.      In addition to the pool and spa, the improvements and renovations paid for by the

Debtor include, but are not limited to, interior and exterior renovations and remodeling (i.e., granite

counters, marble floors), hurricane-impact window installation, barrel-tile roof repair, plumbing,

labor costs, and tree and landscaping services at the Marbella Property for the benefit of Olivares.

       79.      The Debtor’s books and records reflect that the Debtor made payments in excess of

$150,000.00 for improvements and renovations to the Marbella Property for the benefit of Olivares



                                             Page 11 of 31
             Case 19-12052-AJC        Doc 282     Filed 02/15/21     Page 12 of 31




through funds held in his personal accounts, including, but not limited to, the ITF Accounts, and

funds of the Alter Ego Entities, including, but not limited to, a bank account held in the name of

15330 ending in x5249, as detailed on Exhibit C attached hereto, which the Trustee incorporates

herein by reference.

       80.     The Debtor’s payments for improvements and renovations to the Marbella Property

shall collectively be referred to as the “Marbella Improvements”.

       81.     The Debtor’s books and records do not indicate that Olivares provided the Debtor

with reasonably equivalent value in exchange for the Debtor’s payments for the Marbella

Furnishings and the Marbella Improvements.

       82.     The Debtor’s books and records do not indicate that the Debtor’s payments for the

Marbella Furnishings and the Marbella Improvements had a connection with or were related to the

business of the Debtor.

       83.     As a result of the Debtor’s payments for the Marbella Furnishings and the Marbella

Improvements, the value of the Marbella Property increased which provided a benefit to Olivares

in the form of increased equity in the Marbella Property.

   I. Legal Fees Paid by Debtor Regarding the Marbella Property

       84.     Following the Debtor’s transfer of the Marbella Property to Olivares, the Debtor

retained the law firm of Brodsky Fotiu-Wojtowicz, PLLC (“Brodsky”) to defend Olivares as an

interested party in the foreclosure case styled as HSBC Bank, USA v. Angela Sosa, et al., Case

No. 13-23168 CA 35 in the Miami-Dade County Circuit Court (the “Foreclosure Case”), which

concerned the foreclosure of a mortgage on the Marbella Property.

       85.     On June 10, 2014, Olivares filed an Answer to the Complaint as an intervenor in

the Foreclosure Case, and the Debtor retained Brodsky in 2017 to defend Olivares’ position.



                                          Page 12 of 31
             Case 19-12052-AJC         Doc 282     Filed 02/15/21     Page 13 of 31




       86.     Upon information and belief, while Olivares was the client for purposes of

Brodsky’s representation in the Foreclosure Case, all invoices for legal fees and costs were issued

to and paid by the Debtor and/or the Alter Ego Entities.

       87.     The Debtor also retained Brodsky for the benefit of Olivares to prosecute a quiet

title action regarding the Marbella Property.

       88.     On October 9, 2017, Olivares, through Brodsky, initiated the case styled as

Yudamas Olivares v. HSBC Bank USA, Nat. Ass’n as Trustee for Fremont Home Loan Trust

2006-C, Mortgage-Backed Certificates Series 2006-C, et al., Case No. 17-023818 CA 01 in the

Miami-Dade County Circuit Court (the “Quiet Title Case”).

       89.     Upon information and belief, while Olivares was the client for purposes of

Brodsky’s representation in the Quiet Title Case, all invoices for legal fees and costs were issued

to and paid by the Debtor and/or the Alter Ego Entities.

       90.     The benefit of the legal representation provided to Olivares in the Foreclosure Case

and Quiet Title Case was that, upon settlement and conclusion of the legal matters, Olivares

possessed clear title to the Marbella Property.

       91.     The Trustee’s investigation revealed that the Debtor and/or the Alter Ego Entities

made payments in excess of $14,000.00 for the legal fees and costs in the Foreclosure Case and

Quiet Title Case for the benefit of Olivares.

       92.     This benefit conferred upon Olivares was the result of the Debtor’s retention of

Brodsky and payment of invoiced legal fees and costs for which Olivares provided the Debtor no

reasonably value in return.

       93.     Following the resolution of the Foreclosure Case and the Quiet Title Case, Olivares

obtained a Mortgage on the Marbella Property from Freedom Mortgage Corporation in the amount



                                           Page 13 of 31
               Case 19-12052-AJC        Doc 282     Filed 02/15/21      Page 14 of 31




of $193,500.00, as evidenced by the Mortgage recorded on July 25, 2018, as CFN 20180446844,

Book 31073, Page 657 in the Official Records of Miami-Dade County, Florida. A true and correct

copy of the Mortgage is attached hereto as Exhibit D.

   J. Additional Transfers to or for the Benefit of Olivares

       94.      Upon information and belief, the Debtor made additional transfers, which include,

but is not limited to, numerous, additional payments on his personal credit card to or for the benefit

of Olivares, and purchases of personal property to or for Olivares’ benefit, which include, but is

not limited to, a Rolex watch, a gold watch, clothing, and shoes (the “Additional Transfers”).

       95.       The Debtor’s books and records do not indicate that Olivares provided the Debtor

with reasonably equivalent value in exchange for the Debtor’s payments for the Additional

Transfers.

       96.      The Debtor’s books and records do not indicate that the Debtor’s payments for the

Additional Transfers had a connection with or were related to the business of the Debtor.

   K. Additional Fraudulent Transfers of Money to or for the Benefit of Olivares

       97.      Prior to the Petition Date, the Debtor and the Alter Ego Entities made additional

monetary transfers to or for the benefit of Olivares in the net total Amount of $214,799.54, as

detailed on Exhibit E attached hereto, which the Trustee incorporates herein by reference, and

contains: (i) a list of payments received by Olivares from the Debtor and the Alter Ego Entities or

made on behalf of Olivares from the Debtor and the Alter Ego Entities during the applicable time

frame; (ii) the date of each payment; (iii) the amount of each payment; (iv) the bank account from

which each payment was made; and (v) the method of payment (collectively, the “Monetary

Transfers”).




                                            Page 14 of 31
              Case 19-12052-AJC         Doc 282     Filed 02/15/21      Page 15 of 31




       98.     In addition to monetary transfers made directly from the Debtor and the Alter Ego

Entities to Olivares, the Debtor and the Alter Ego Entities also made payments to BMW Financial

Services to and for the benefit of Olivares.

       99.     Upon information and belief, the Debtor and the Alter Ego Entities made payments

to BMW Financial Services in connection with a leased car driven by Olivares.

   L. The Collective Fraudulent Transfers

       100.    Collectively, as used hereinafter the term “Fraudulent Transfers” shall refer to the

(i) transfer of the Marbella Property to Olivares; (ii) Marbella Furnishings (iii) Marbella

Improvements; (iv) payments of legal fees and costs for representation of Olivares regarding the

Marbella Property for the benefit of Olivares; (v) Additional Transfers; and (v) the Monetary

Transfers.

       101.    At the time of the Fraudulent Transfers, the Debtor had at least one actual unsecured

creditor, including but not limited to the Internal Revenue Service, and other creditors holding

unsecured claims which are allowable within the meaning of 11 U.S.C. § 544(b)(1), by whom the

Fraudulent Transfers were avoidable under applicable law, including 11 U.S.C. § 548. [see e.g.

Claim 11, Main Case].

       102.    The Debtor (i) did not receive reasonably equivalent value in exchange for the

Fraudulent Transfers; (ii) was insolvent at the time of the Fraudulent Transfers or became insolvent

as a result thereof; (iii) were engaged or were about to engage in a business or transaction for which

the remaining assets of the Debtor was unreasonably small in relation to the business or

transaction; or (iv) intended to incur, or believed or reasonably should have believed that it would

incur, debts beyond its ability to pay as they came due.

       103.    Each of the Fraudulent Transfers were made to or for the benefit Olivares.



                                            Page 15 of 31
              Case 19-12052-AJC         Doc 282       Filed 02/15/21     Page 16 of 31




       104.    Each of the Fraudulent Transfers were of funds and/or property belonging to the

Debtor and each of the Fraudulent Transfers was made from accounts that were property of the

Debtor.

       105.    The Fraudulent Transfers did not relate to the Debtor’s business operations.

       106.    The Fraudulent Transfers did not confer any benefit upon, nor provide any value to

the Debtor or his creditors.

       107.    The Debtor’s records do not indicate that the Fraudulent Transfers had a connection

with or were related to the business of the Debtor.

       108.    The Debtor’s records do not indicate that Olivares provided the Debtor with

reasonably equivalent value in exchange for the Fraudulent Transfers.

       109.    Upon information and belief, the Fraudulent Transfers were made for the personal

expenses of Olivares or for the benefit of other third parties.

       110.    The Debtor was insolvent at the time the Fraudulent Transfers were made.

       111.    At the time of the Fraudulent Transfers, the Debtor was not generally paying his

debts as they came due; had obligations and faced claims beyond the Debtor’s ability to pay; and

otherwise had liabilities which exceeded the true value of his assets.

       112.    Any conditions precedent to bringing this action have been performed, have

occurred, have been waived, or have otherwise been excused.

                                  RESRVATION OF RIGHTS

       113.    The Trustee is an after-the-fact appointed fiduciary.

       114.    The Trustee reserves the right to amend, modify, and/or supplement these and other

allegations contained in this Complaint, and causes of action against the Defendants, or persons or

parties affiliated with the Defendants, based on her further investigation.



                                            Page 16 of 31
              Case 19-12052-AJC        Doc 282      Filed 02/15/21     Page 17 of 31




                                         COUNT I
                     AVOIDANCE OF FRAUDULENT TRANSFER
      11 U.S.C. §§ 544(b)(1) and 548(a)(1)(A), Fla. Stat. §§ 726.105(1)(a) and 726.108,
                        and 26 U.S.C. §§ 6502(a) and 6901(a)(1)(A)
                               (against Yudamas Olivares)

       115.    The Trustee adopts and realleges each and every allegation contained in Paragraphs

1 through 114 above as if specifically set forth herein.

       116.    The Trustee sues Olivares pursuant to 11 U.S.C. §§ 544(b)(1) and 548(a)(1)(A),

Fla. Stat. §§ 726.105(1)(a) and 726.108, and 26 U.S.C. §§ 6502(a) and 6901(a)(1)(A) to avoid the

Fraudulent Transfers as an actual fraudulent transfer.

       117.    The Debtor made each of the Fraudulent Transfers prior to the Petition Date and

within the Trustee’s applicable look back period and statute of limitations.

       118.    Each of the Fraudulent Transfers were made with the actual intent to hinder, delay,

or defraud a creditor of the Debtor.

       119.    As of the time of the Fraudulent Transfers, the Debtor had at least one actual

creditor, including but not limited to the Internal Revenue Service, holding an unsecured claim

which is allowable within the meaning of 11 U.S.C. § 544(b)(1), by whom the Fraudulent Transfers

were avoidable under applicable law, including 11 U.S.C. § 548(a)(1)(A), Fla. Stat. §§

726.105(1)(a) and 726.108.

       120.    Pursuant to 11 U.S.C. § 544(b)(1), the Trustee may step into the shoes of the

Internal Revenue Service for purposes of the creditor’s collection period pursuant to 11 U.S.C. §

6502(a).

       121.    As a result of the above, the Trustee is entitled to avoid the transfers pursuant to 11

U.S.C. §§ 544(b)(1) and 548(a)(1)(A), Fla. Stat. §§ 726.105(1)(a) and 726.108(1)(a), and 26

U.S.C. §§ 6502(a) and 6901(a)(1)(A).



                                           Page 17 of 31
              Case 19-12052-AJC        Doc 282      Filed 02/15/21      Page 18 of 31




       WHEREFORE, the Trustee respectfully requests the Court enter a judgment in her favor

against Defendant Yudamas Olivares: (a) declaring the Fraudulent Transfers to be a fraudulent

transfer pursuant to 11 U.S.C. § 548(a)(1)(A) and/or Fla. Stat. § 726.105(1)(a); (b) avoiding and

recovering the Fraudulent Transfers as a fraudulent transfer pursuant to 11 U.S.C. §§ 544 and

548(a)(1)(A), Fla. Stat. §§ 726.105(1)(a) and 726.108, and 26 U.S.C. §§ 6502(a) and

6901(a)(1)(A); (c) awarding to the Trustee, for the benefit of the Estate, pre- and post-judgment

interest and costs; and (d) granting such other and further relief as may be just and proper.

                                        COUNT II
                     AVOIDANCE OF FRAUDULENT TRANSFER
      11 U.S.C. §§ 544(b)(1) and 548(a)(1)(B), Fla. Stat. §§ 726.105(1)(b) and 726.108,
                        and 26 U.S.C. §§ 6502(a) and 6901(a)(1)(A)
                               (against Yudamas Olivares)

       122.    The Trustee adopts and realleges each and every allegation contained in Paragraphs

1 through 114 above as if specifically set forth herein.

       123.    The Trustee sues Olivares pursuant to 11 U.S.C. §§ 544(b)(1) and 548(a)(1)(B),

Fla. Stat. §§ 726.105(1)(b), 725.105(2), and 726.108, and 26 U.S.C. §§ 6502(a) and 6901(a)(1)(A)

to avoid the Fraudulent Transfers as a constructively fraudulent transfer.

       124.    The Debtor made each of the Fraudulent Transfers prior to the Petition Date within

the Trustee’s applicable look back period and statute of limitations.

       125.    The Debtor received less than reasonably equivalent value in exchange for the

Fraudulent Transfers, and:

           a. Was insolvent on the date that such transfer was made or such obligation was

               incurred, or became insolvent as a result of such transfer or obligation;




                                           Page 18 of 31
              Case 19-12052-AJC         Doc 282      Filed 02/15/21   Page 19 of 31




           b. Was engaged in business or a transaction, or was about to engage in a business or

               a transaction for which the remaining assets of the Debtor were unreasonably small

               in relation to its business or transaction; or

           c. The Debtor intended to incur, or believed it would incur, debts that would be

               beyond its ability to pay as such debts matured.

       126.    The Debtor possessed intent to hinder, delay, or defraud any creditor as evidenced

by, but not limited to:

           d. The Fraudulent Transfers were made to an insider, the Debtor’s former fiancé,

               Olivares.

           e. The Debtor retained possession or control of the property transferred after the

               Fraudulent Transfers.

           f. The Debtor concealed the Fraudulent Transfers.

           g. Before the Fraudulent Transfers were made, the Debtor had been sued or threatened

               with suit.

           h. The Fraudulent Transfers were of substantially all the Debtor’s assets.

       127.    At the time of the Fraudulent Transfers, the Debtor had at least one actual creditor,

including but not limited to the Internal Revenue Service, holding an unsecured claim which is

allowable within the meaning of 11 U.S.C. § 544(b)(1), by whom the Fraudulent Transfers were

avoidable under applicable law, including 11 U.S.C. § 548(a)(1)(B), Fla. Stat. §§ 726.105(1)(b)

and 726.108.

       128.    Pursuant to 11 U.S.C. § 544(b)(1), the Trustee may step into the shoes of the

Internal Revenue Service for purposes of the creditor’s collection period pursuant to 11 U.S.C. §

6502(a).



                                            Page 19 of 31
              Case 19-12052-AJC        Doc 282       Filed 02/15/21    Page 20 of 31




       129.    As a result of the above, the Trustee is entitled to avoid the transfers pursuant to 11

U.S.C. §§ 544(b)(1) and 548(a)(1)(B), Fla. Stat. §§ 726.105(1)(b) and 726.108(1)(a), and 26

U.S.C. §§ 6502(a) and 6901(a)(1)(A).

       WHEREFORE, the Trustee respectfully requests the Court enter a judgment in her favor

against Defendant Yudamas Olivares: (a) declaring the Fraudulent Transfers to be a fraudulent

transfer pursuant to 11 U.S.C. § 548(a)(1)(B) and/or Fla. Stat. § 726.105(1)(b); (b) avoiding and

recovering the Fraudulent Transfers as a fraudulent transfer pursuant to 11 U.SC. §§ 544 and

548(a)(1)(B), Fla. Stat. §§ 726.105(1)(b) and 726.108, and 26 U.S.C. §§ 6502(a) and

6901(a)(1)(A); (c) awarding to the Trustee, for the benefit of the Estate, pre- and post-judgment

interest and costs; and (d) granting such other and further relief as may be just and proper.

                                          COUNT III
                      AVOIDANCE OF FRAUDULENT TRANSFER
                  11 U.S.C. § 544(b)(1), Fla. Stat. §§ 726.106(1) and 726.108,
                         and 26 U.S.C. §§ 6502(a) and 6901(a)(1)(A)
                                 (against Yudamas Olivares)

       130.    The Trustee adopts and realleges each and every allegation contained in Paragraphs

1 through 114 above as if specifically set forth herein.

       131.    The Trustee sues Olivares pursuant to 11 U.S.C. § 544(b)(1), Fla. Stat. §§

726.106(1) and 726.108(1)(a), and 26 U.S.C. §§ 6502(a) and 6901(a)(1)(A) to avoid the Fraudulent

Transfers as a constructively fraudulent transfer.

       132.    The Debtor made each of the Fraudulent Transfers prior to the Petition Date and

within the Trustee’s applicable look back period and statute of limitations.

       133.    The Debtor received less than reasonably equivalent value in exchange for the

Fraudulent Transfers.




                                           Page 20 of 31
               Case 19-12052-AJC         Doc 282       Filed 02/15/21    Page 21 of 31




        134.     The Debtor was insolvent at the time of the Fraudulent Transfers or became

insolvent as a result of the transaction(s).

        135.     At the time of the Fraudulent Transfers, the Debtor had at least one actual creditor

holding an unsecured claim, including but not limited to the Internal Revenue Service, which is

allowable within the meaning of 11 U.S.C. § 544(b)(1), by whom the Fraudulent Transfers were

avoidable under applicable law, including Fla. Stat. §§ 726.106(1) and 726.108(1)(a).

        136.     Pursuant to 11 U.S.C. § 544(b)(1), the Trustee may step into the shoes of the

Internal Revenue Service for purposes of the creditor’s collection period pursuant to 11 U.S.C. §

6502(a).

        137.     As a result of the above, the Trustee is entitled to avoid the transfers pursuant to 11

U.S.C. §§ 544(b)(1), Fla. Stat. §§ 726.106(1) and 726.108(1), and 26 U.S.C. §§ 6502(a) and

6901(a)(1)(A).

        WHEREFORE, the Trustee respectfully requests the Court enter a judgment in her favor

against Defendant Yudamas Olivares: (a) declaring the Fraudulent Transfers to be a fraudulent

transfer pursuant to Fla. Stat. § 726.106(1); (b) avoiding and recovering the Fraudulent Transfers

as a fraudulent transfer pursuant to 11 US.C. § 544, Fla. Stat. §§ 726.106(1) and 726.108(1)(a),

and 26 U.S.C. §§ 6502(a) and 6901(a)(1)(A); (c) awarding to the Trustee, for the benefit of the

Estate, pre- and post-judgment interest and costs; and (d) granting such other and further relief as

may be just and proper.




                                               Page 21 of 31
              Case 19-12052-AJC          Doc 282      Filed 02/15/21     Page 22 of 31




                                          COUNT IV
                       AVOIDANCE OF FRAUDULENT TRANSFERS
                 11 U.S.C. § 544(b)(1) and Fla. Stat. §§ 726.106(2) and 726.108,
                          and 26 U.S.C. §§ 6502(a) and 6901(a)(1)(A)
                                  (against Yudamas Olivares)

       138.      The Trustee adopts and realleges each and every allegation contained in Paragraphs

1 through 114 above as if specifically set forth herein.

       139.      The Trustee sues Olivares pursuant to 11 U.S.C. § 544(b)(1), Fla. Stat. §§

726.106(2) and 726.108(1)(a), and 26 U.S.C. §§ 6502(a) and 6901(a)(1)(A) to avoid the Fraudulent

Transfers as a fraudulent transfer.

       140.      The Debtor made each of the Fraudulent Transfers prior to the Petition Date and

within the Trustee’s applicable look back period and statute of limitations.

       141.      The Fraudulent Transfers were made to Olivares who is an insider of the Debtor.

       142.      The Debtor was insolvent at the time of the Fraudulent Transfers.

       143.      Olivares had reasonable cause to believe that the Debtor was insolvent.

       144.      At the time of the Fraudulent Transfers, the Debtor had at least one actual creditor

holding an unsecured claim, including but not limited to the Internal Revenue Service, which is

allowable within the meaning of 11 U.S.C. § 544(b)(1), by whom the Fraudulent Transfers were

avoidable under applicable law, including Fla. Stat. §§ 726.106(2) and 726.108(1)(a).

       145.      Pursuant to 11 U.S.C. § 544(b)(1), the Trustee may step into the shoes of the

Internal Revenue Service for purposes of the creditor’s collection period pursuant to 11 U.S.C. §

6502(a).

       146.      As a result of the above, the Trustee is entitled to avoid the transfers pursuant to 11

U.S.C. §§ 544(b)(1), Fla. Stat. §§ 726.106(2) and 726.108(1), and 26 U.S.C. §§ 6502(a) and

6901(a)(1)(A).



                                             Page 22 of 31
              Case 19-12052-AJC        Doc 282       Filed 02/15/21   Page 23 of 31




       WHEREFORE, the Trustee respectfully requests the Court enter a judgment in her favor

against Defendant Yudamas Olivares: (a) declaring the Fraudulent Transfers to be a fraudulent

transfer pursuant to Fla. Stat. § 726.106(2); (b) avoiding and recovering the Fraudulent Transfers

as a fraudulent transfer pursuant to 11 US.C. § 544, Fla. Stat. §§ 726.106(2) and 726.108(1)(a),

and 26 U.S.C. §§ 6502(a) and 6901(a)(1)(A); (c) awarding to The Trustee, for the benefit of the

Estate, pre- and post-judgment interest and costs; and (d) granting such other and further relief as

may be just and proper.

                                           COUNT V
                               RECOVERY OF TRANSFERS
                       11 U.S.C. § 550, Fla. Stat. §§ 726.108 and 726.109,
                          and 26 U.S.C. §§ 6502(a) and 6901(a)(1)(A)
                                  (against Yudamas Olivares)

       147.    The Trustee adopts and realleges each and every allegation contained in Paragraphs

1 through 114 above as if specifically set forth herein.

       148.    The Trustee sues Olivares pursuant to 11 U.S.C. § 550 and Fla. Stat. §

726.108(1)(a) to recover the Fraudulent Transfers.

       149.    The Fraudulent Transfers are avoidable pursuant to 11 U.S.C. §§ 544(b)(1),

548(a)(1)(A), and 548(a)(1)(B); Fla. Stat. §§ 726.105(1)(a), 726.105(1)(b) and/or 726.106(1) and

Fla. Stat. § 726.108(1)(a); and 26 U.S.C. §§ 6502(a) and 6901(a)(1)(A).

       150.    With respect to the Fraudulent Transfers, Olivares was either the initial transferee

or individual for whose benefit the Fraudulent Transfers were made under 11 U.S.C. § 550(a)(1);

or, alternatively, an immediate or mediate transferee within the meaning of 11 U.S.C. § 550(a)(2).

       151.    To the extent that Olivares was or is found to be an immediate or mediate transferee

within the meaning of 11 U.S.C. § 550(a)(2), Olivares was not a transferee who took for value, in

good faith, without knowledge of the voidability of the transfer, within the meaning of 11 U.S.C.



                                           Page 23 of 31
              Case 19-12052-AJC        Doc 282      Filed 02/15/21     Page 24 of 31




§ 550(b)(1); or an immediate or mediate good faith transferee thereof within the meaning of 11

U.S.C. § 550(b)(2).

       152.    The Fraudulent Transfers are, or the value of Fraudulent Transfers is, recoverable

by the Trustee from Olivares for the benefit of the Debtor’s Estate, pursuant to 11 U.S.C. § 550,

Fla. Stat. §§ 726.108 and 726.109, and 26 U.S.C. §§ 6502(a) and 6901(a)(1)(A).

       WHEREFORE, the Trustee respectfully requests the Court enter a judgment in her favor

against Defendant Yudamas Olivares: (a) declaring the Defendant to be either the initial transferee

of the Fraudulent Transfers or an individual for whose benefit the Fraudulent Transfers were was

made under 11 U.S.C. § 550(a)(1); or, alternatively, an immediate or mediate transferee of the

Fraudulent Transfers within the meaning of 11 U.S.C. § 550(a)(2); (b) directing Olivares to turn

over to the Trustee, for the benefit of the Debtor’s Estate, the Fraudulent Transfers or the value of

the Fraudulent Transfers, plus interest at the applicable statutory rate, reasonable attorneys’ fees,

and costs and expenses to the extent permissible by applicable law; (c) awarding the Trustee, for

the benefit of the Estate, costs under applicable law; and (d) granting such other and further relief

as may be equitable and just and proper.

                                        COUNT VI
                              DECLARATORY JUDGMENT
    28 U.S.C. § 2201, 11 U.S.C. §§ 105(a), 541, and 542 and Chapter 86, Florida Statutes
                           (against Prime Realty Investors Corp.)

       153.    The Trustee adopts and realleges each and every allegation contained in Paragraphs

1 through 114 above as if specifically set forth herein.

       154.    The Trustee sues Defendant Prime Corp. seeking a declaratory judgment under the

Declaratory Judgment Act, 28 U.S.C. § 2201, Bankruptcy Rule 7001(9), 11 U.S.C. §§ 105(a), 541,

542, and Florida Statutes § 86.061, determining that Prime Corp. is a mere instrumentality and

alter ego of the Debtor.


                                           Page 24 of 31
              Case 19-12052-AJC         Doc 282     Filed 02/15/21      Page 25 of 31




       155.    The Trustee is in doubt and uncertain as to her power, right, status or other legal or

equitable relation arising from and relating to the Debtor’s relationship with Prime Corp.

       156.    Upon information and belief, Prime Corp. has been utilized as a mere

instrumentality and alter ego of the Debtor.

       157.    This Court has the power to render relief based upon a declaratory judgment when

necessary or proper; and if the application is sufficient, this Court should declare that Prime Corp.,

at all times material hereto, was utilized as a mere instrumentality and alter ego of the Debtor.

       158.    A present controversy exists between the Trustee and Prime Corp. concerning the

forgoing.

       159.    A declaration is necessary to determine whether Prime Corp. was utilized as a mere

instrumentality and alter ego of the Debtor.

       160.    It is equitable for this Court to award the Trustee the reimbursement of her costs

and expenses in this matter, and such an award is proper pursuant to Florida Statutes § 86.081.

       WHEREFORE, the Trustee respectfully requests that the Court enter a judgment in her

favor against Defendant Prime Realty Investors Corp.: (a) declaring that at all material times Prime

Realty Investors Corp. was and is mere instrumentality and alter ego of the Debtor; (b) awarding

the Trustee, for the benefit of the Estate, costs in accordance with applicable law; and (c) granting

such other and further relief as the Court deems just and proper.

                                        COUNT VII
                              DECLARATORY JUDGMENT
    28 U.S.C. § 2201, 11 U.S.C. §§ 105(a), 541, and 542 and Chapter 86, Florida Statutes
                       (against Malibu Properties Management LLC)

       161.    The Trustee adopts and realleges each and every allegation contained in Paragraphs

1 through 114 above as if specifically set forth herein.




                                            Page 25 of 31
              Case 19-12052-AJC          Doc 282     Filed 02/15/21      Page 26 of 31




       162.      The Trustee sues Defendant Malibu seeking a declaratory judgment under the

Declaratory Judgment Act, 28 U.S.C. § 2201, Bankruptcy Rule 7001(9), 11 U.S.C. §§ 105(a), 541,

542 and Florida Statutes § 86.061, determining that Malibu is a mere instrumentality and alter ego

of the Debtor.

       163.      The Trustee is in doubt and uncertain as to her power, right, status or other legal or

equitable relation arising from and relating to the Debtor’s relationship with Malibu.

       164.      Upon information and belief, Malibu has been utilized as a mere instrumentality

and alter ego of the Debtor.

       165.      This Court has the power to render relief based upon a declaratory judgment when

necessary or proper; and if the application is sufficient, this Court should declare that Malibu, at

all times material hereto, was utilized as a mere instrumentality and alter ego of the Debtor.

       166.      A present controversy exists between the Trustee and Malibu concerning the

forgoing.

       167.      A declaration is necessary to determine whether Malibu was utilized as a mere

instrumentality and alter ego of the Debtor.

       168.      It is equitable for this Court to award the Trustee the reimbursement of her costs

and expenses in this matter, and such an award is proper pursuant to Florida Statutes § 86.081.

       WHEREFORE, the Trustee respectfully requests that the Court enter a judgment in her

favor against Defendant, Malibu Properties Management LLC: (a) declaring that at all material

times Malibu Properties Management LLC was and is mere instrumentality and alter ego of the

Debtor; (b) awarding the Trustee, for the benefit of the Estate, costs in accordance with applicable

law; and (c) granting such other and further relief as the Court deems just and proper.




                                             Page 26 of 31
              Case 19-12052-AJC        Doc 282      Filed 02/15/21     Page 27 of 31




                                       COUNT VIII
                              DECLARATORY JUDGMENT
    28 U.S.C. § 2201, 11 U.S.C. §§ 105(a), 541, and 542 and Chapter 86, Florida Statutes
                           (against Prime Realty Investors LLC)

       169.    The Trustee adopts and realleges each and every allegation contained in Paragraphs

1 through 114 above as if specifically set forth herein.

       170.    The Trustee sues Defendant Prime LLC seeking a declaratory judgment under the

Declaratory Judgment Act, 28 U.S.C. § 2201, Bankruptcy Rule 7001(9), 11 U.S.C. §§ 105(a), 541,

542 and Florida Statutes § 86.061, determining that Prime LLC is a mere instrumentality and alter

ego of the Debtor.

       171.    The Trustee is in doubt and uncertain as to her power, right, status or other legal or

equitable relation arising from and relating to the Debtor’s relationship with Prime LLC.

       172.    Upon information and belief, Prime LLC has been utilized as a mere instrumentality

and alter ego of the Debtor.

       173.    This Court has the power to render relief based upon a declaratory judgment when

necessary or proper; and if the application is sufficient, this Court should declare that Prime LLC,

at all times material hereto, was utilized as a mere instrumentality and alter ego of the Debtor.

       174.    A present controversy exists between the Trustee and Prime LLC concerning the

forgoing.

       175.    A declaration is necessary to determine whether Prime LLC was utilized as a mere

instrumentality and alter ego of the Debtor.

       176.    It is equitable for this Court to award the Trustee the reimbursement of her costs

and expenses in this matter, and such an award is proper pursuant to Florida Statutes § 86.081.

       WHEREFORE, the Trustee respectfully requests that the Court enter a judgment in her

favor against Defendant Prime Realty Investors LLC: (a) declaring that at all material times Prime


                                           Page 27 of 31
              Case 19-12052-AJC          Doc 282     Filed 02/15/21      Page 28 of 31




Realty Investors LLC was and is mere instrumentality and alter ego of the Debtor; (b) awarding

the Trustee, for the benefit of the Estate, costs in accordance with applicable law; and (c) granting

such other and further relief as the Court deems just and proper.

                                        COUNT IX
                              DECLARATORY JUDGMENT
    28 U.S.C. § 2201, 11 U.S.C. §§ 105(a), 541, and 542 and Chapter 86, Florida Statutes
                                (against 15330 NE 10, LLC)

       177.      The Trustee adopts and realleges each and every allegation contained in Paragraphs

1 through 114 above as if specifically set forth herein.

       178.      The Trustee sues Defendant 15330 seeking a declaratory judgment under the

Declaratory Judgment Act, 28 U.S.C. § 2201, Bankruptcy Rule 7001(9), 11 U.S.C. §§ 105(a), 541,

542 and Florida Statutes § 86.061, determining that 15330 is a mere instrumentality and alter ego

of the Debtor.

       179.      The Trustee is in doubt and uncertain as to her power, right, status or other legal or

equitable relation arising from and relating to the Debtor’s relationship with 15330.

       180.      Upon information and belief, 15330 has been utilized as a mere instrumentality and

alter ego of the Debtor.

       181.      This Court has the power to render relief based upon a declaratory judgment when

necessary or proper; and if the application is sufficient, this Court should declare that 15330, at all

times material hereto, was utilized as a mere instrumentality and alter ego of the Debtor.

       182.      A present controversy exists between the Trustee and 15330 concerning the

forgoing.

       183.      A declaration is necessary to determine whether 15330 was utilized as a mere

instrumentality and alter ego of the Debtor.




                                             Page 28 of 31
              Case 19-12052-AJC          Doc 282     Filed 02/15/21      Page 29 of 31




       184.      It is equitable for this Court to award the Trustee the reimbursement of her costs

and expenses in this matter, and such an award is proper pursuant to Florida Statutes § 86.081.

       WHEREFORE, the Trustee respectfully requests that the Court enter a judgment in her

favor against Defendant 15330 NE 10, LLC: (a) declaring that at all material times Prime Realty

Investors LLC was and is mere instrumentality and alter ego of the Debtor; (b) awarding the

Trustee, for the benefit of the Estate, costs in accordance with applicable law; and (c) granting

such other and further relief as the Court deems just and proper.

                                         COUNT X
                              DECLARATORY JUDGMENT
    28 U.S.C. § 2201, 11 U.S.C. §§ 105(a), 541, and 542 and Chapter 86, Florida Statutes
          (against Judah Burstyn, David A. Burstyn, and Bradley Keith Burstyn)

       185.      The Trustee adopts and realleges each and every allegation contained in Paragraphs

1 through 114 above as if specifically set forth herein.

       186.      The Trustee sues Defendants Judah Burstyn, David A. Burstyn, and Bradley Keith

Burstyn seeking a declaratory judgment under the Declaratory Judgment Act, 28 U.S.C. § 2201,

Bankruptcy Rule 7001(9), 11 U.S.C. §§ 105(a), 541, 542 and Florida Statutes § 86.061,

determining that the ITF Accounts were not owned by D. Burstyn or B. Burstyn and were, at all

times material to this action, owned by the Debtor.

       187.      The Trustee is in doubt and uncertain as to her power, right, status or other legal or

equitable relation arising from and relating to the Debtor’s relationship and ownership interest with

respect to the ITF Accounts.

       188.      The Trustee believes that the ITF Accounts have been utilized as an instrumentality

of the Debtor.




                                             Page 29 of 31
                Case 19-12052-AJC       Doc 282     Filed 02/15/21     Page 30 of 31




         189.    The ITF Accounts were opened in the name of “Judah Burstyn ITF David A.

Burstyn and Bradley Burstyn”, but were in fact used by solely by the Debtor to hold his personal

funds.

         190.    The funds deposited in the ITF Accounts were at all relevant times property of the

Debtor.

         191.    This Court has the power to render relief based upon a declaratory judgment when

necessary or proper; and if the application is sufficient, this Court should declare that the ITF

Accounts, at all times material hereto, were utilized as an instrumentality of the Debtor and that

the ITF Accounts were solely owned by the Debtor.

         192.    A present controversy exists between the Trustee, the Debtor, D. Burstyn, and B.

Burstyn regarding ownership of the ITF Accounts.

         193.    A declaration is necessary to determine whether the ITF Accounts were, at all times

material to this action, owned solely by the Debtor.

         194.    It is equitable for this Court to award the Trustee the reimbursement of her costs

and expenses in this matter, and such an award is proper pursuant to Florida Statutes § 86.081.

         WHEREFORE, the Trustee respectfully requests that the Court enter a judgment in her

favor against Defendant Judah Burstyn, David A. Burstyn, and Bradley Keith Burstyn: (a)

declaring that at all material times the ITF Accounts and the funds contained therein were solely

owned by and were property of the Debtor; (b) awarding the Trustee, for the benefit of the Estate,

costs in accordance with applicable law; and (c) granting such other and further relief as the Court

deems just and proper.




                                            Page 30 of 31
     Case 19-12052-AJC      Doc 282    Filed 02/15/21      Page 31 of 31




Dated: February 15, 2021.        Respectfully submitted,

                                 DUNN LAW, P.A.
                                 Attorneys for Plaintiff, Marcia T. Dunn, Trustee
                                 66 West Flagler Street, Suite 400
                                 Miami, Florida 33130
                                 Tel: 786-433-3866
                                 Fax: 786-260-0269
                                 Email: michael.dunn@dunnlawpa.com
                                        jerrod.maddox@dunnlawpa.com

                                 By:     /s/ Jerrod M. Maddox
                                         Michael P. Dunn, Esq.
                                         Florida Bar No. 100705
                                         Jerrod M. Maddox, Esq.
                                         Florida Bar No. 117820




                               Page 31 of 31
